Name: 2006/133/EC: Commission Decision of 13 February 2006 requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document number C(2006) 345)
 Type: Decision
 Subject Matter: environmental policy;  deterioration of the environment;  Europe;  forestry;  wood industry;  agricultural policy;  agricultural activity;  natural and applied sciences
 Date Published: 2006-02-23; 2007-05-08

 23.2.2006 EN Official Journal of the European Union L 52/34 COMMISSION DECISION of 13 February 2006 requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document number C(2006) 345) (2006/133/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) thereof, Whereas: (1) Where a Member State considers that there is an imminent danger of the introduction into its territory of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode (PWN)), from another Member State, it should be authorised to temporarily take any additional measures necessary to protect itself from that danger. (2) Portugal informed the other Member States and the Commission on 25 June 1999 that some samples of pine trees originating in its territory were identified as infested by PWN. The Commission has adopted Decisions 2000/58/EC (2) and 2001/218/EC (3) defining measures to be taken against PWN. (3) On the basis of assessments by the Food and Veterinary Office, most recently in November 2004, additional information submitted by Portugal and official surveys carried out by the other Member States on wood, isolated bark and plants of Abies Mill., Cedrus Trew, Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr., it appears that as a result of the application of an eradication programme in Portugal, the spread of PWN remains limited to the demarcated areas in Portugal. However, trees showing symptoms of infestation by PWN were still found during surveys of those areas. (4) The implementation of the Portuguese mid-term eradication plan for PWN of February 2003, as amended in June 2003, was evaluated by the Standing Committee on Plant Health in its meetings of July 2004 and May 2005. During the latter meeting it was concluded that the aimed reduction of infection level in the demarcated zone had not been fully achieved so far. (5) It is therefore necessary for Portugal to continue to take specific measures with respect to movements of wood, isolated bark and host plants within demarcated areas in Portugal and from such areas into other areas of Portugal and into the other Member States. (6) It is also necessary that Portugal continues to take measures to control the spread of PWN with the aim of eradication. Therefore, an updated mid-term eradication plan to better control the spread of PWN with the aim of eradicating should be presented. (7) The other Member States should continue to have the possibility to apply additional measures to protect their territories from PWN. (8) The results of the specific measures and of the implementation of the mid-term plan should be assessed continuously, in particular on the basis of information to be provided by Portugal and the other Member States. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision, the following definitions shall apply: (a) the pine wood nematode (PWN): Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al.; (b) susceptible wood and bark: wood and isolated bark of conifers (Coniferales), except that of Thuja L.; (c) susceptible plants: plants (other than fruit and seeds) of Abies Mill., Cedrus Trew, Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr. Article 2 Until 31 March 2008, Portugal shall ensure that the conditions laid down in the Annex to this Decision are met in relation to susceptible wood, bark and plants, which are to be moved within or from demarcated areas in Portugal and defined as in accordance with Article 5, either to other areas in Portugal or to other Member States. By 15 February 2006, Portugal shall present an updated mid-term eradication plan to control the spread of PWN with the aim of eradicating it. That plan shall include details on the management, within the demarcated area, of tree species known to be highly susceptible to PWN under the conditions in Portugal. This plan shall be reviewed by 30 April 2007 and 30 March 2008. Article 3 Member States of destination other than Portugal may: (a) subject consignments of susceptible wood, bark and plants, coming from demarcated areas in Portugal and moved into their territory, to testing for the presence of PWN; (b) take further appropriate steps to carry out official monitoring in respect of such consignments, to ascertain whether they comply with the relevant conditions specified in the Annex. Article 4 Member States shall conduct official annual surveys for PWN, on susceptible wood and bark and susceptible plants originating in their country, to determine whether there is any evidence of infestation by PWN. Without prejudice to Article 16(1) of Directive 2000/29/EC, the results of such surveys shall be notified to the other Member States and the Commission by 15 December 2006 and 15 December 2007. Article 5 Portugal shall establish areas in which PWN is known not to occur, and demarcate areas (hereinafter called demarcated areas) comprised of a part in which PWN is known to occur and a part designated as buffer zone of not less than 20 km width surrounding that part, taking into account the results of the surveys referred to in Article 4. The Commission shall compile a list of areas in which PWN is known not to occur and convey such a list to the Standing Committee on Plant Health and to the Member States. Any areas in Portugal not comprised in the above compiled list, shall be deemed to be demarcated areas. That list shall be updated according to the results of the surveys referred to in the first paragraph of Article 4 and to the findings notified under Article 16(1) of Directive 2000/29/EC. Article 6 Decision 2001/218/EC is hereby repealed. Article 7 This Decision is addressed to the Member States. Done at Brussels, 13 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2005/77/EC (OJ L 296, 12.11.2005, p. 17). (2) OJ L 21, 26.1.2000, p. 36. (3) OJ L 81, 21.3.2001, p. 34. Decision as last amended by Decision 2003/127/EC (OJ L 50, 25.3.2003, p. 27). ANNEX For the purpose of Article 2, the following conditions shall be complied with: 1. Without prejudice to the provisions referred to in point 2, in the case of movements from demarcated areas into areas in Portugal, other than demarcated areas or into other Member States of: (a) susceptible plants shall be accompanied by a plant passport prepared and issued in accordance with the provisions of Commission Directive 92/105/EEC (1), after:  the plants have been officially inspected and found free from signs or symptoms of PWN, and  no symptoms of PWN have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation; (b) susceptible wood and isolated bark, other than wood in the form of:  chips, particles, wood waste or scrap obtained in whole or part from these conifers,  packing cases, crates or drums,  pallets, box pallets or other load boards,  dunnage, spacers and bearers, but including that which has not kept its natural round surface, shall be accompanied by the plant passport referred to in point 1(a), after the wood or the isolated bark has undergone an appropriate heat treatment to achieve a minimum wood core temperature of 56 °C for 30 minutes in order to ensure freedom from live PWNs; (c) susceptible wood, in the form of chips, particles, wood waste or scrap obtained in whole or part from these conifers shall be accompanied by the said plant passport after having undergone an appropriate fumigation treatment in order to ensure freedom from live PWNs; (d) susceptible wood, in the form of dunnage, spacers and bearers, including that which has not kept its natural round surface shall:  be stripped of its bark,  be free from grub holes which are larger than 3 mm across,  have a moisture content expressed as a percentage of dry matter of less than 20 % achieved at time of manufacture; (e) susceptible wood, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, whether or not actually in use in the transport of objects of all kinds shall undergo either an appropriate heat treatment to achieve a minimum wood core temperature of 56 °C for 30 minutes, pressure (impregnated) treatment, or fumigation in order to ensure freedom from live PWNs and either display an officially approved treatment marking enabling the identification of where and by whom the treatment has been carried out or be accompanied by the said plant passport attesting to the measures carried out. 2. In cases of movements within demarcated areas of Portugal: (a) susceptible plants:  grown in places of production where no symptoms of PWN have been observed, or in its immediate vicinity since the beginning of the last complete cycle of vegetation and found free from signs or symptoms of PWN during official inspections, shall be accompanied by the said plant passport when moved from the place of production,  grown in places of production where symptoms of PWN have been observed, or in its immediate vicinity, since the beginning of the last complete cycle of vegetation or identified as infested by PWN shall not be moved from the place of production and shall be destroyed by burning,  grown in places, such as forests, public or private gardens, which are either identified as infested by PWN, or showing any symptoms of poor health or situated in salvage areas, shall:  if identified in the period 1 November to 1 April, be felled within that period, or  if identified in the period 2 April to 31 October, be felled immediately and,  if located in the part of demarcated areas designated as buffer zones in accordance with the provisions of Article 5, tested for the presence of PWN. If the presence is confirmed, the delimitation of the demarcated areas shall be changed accordingly; (b) during the period between 1 November and 1 April, susceptible wood in the form of roundwood or sawnwood, with or without bark, including that which has not kept its natural round surface: (i) obtained from trees identified as infested by PWN, or situated in salvage areas, or showing any symptoms of poor health, shall before 2 April either be:  destroyed by burning under official control at appropriate places, or  moved under official control to either:  a processing plant to be chipped and utilised within this plant, or  an industrial plant for use as fuel wood within this plant, or  a processing plant, where the wood shall either be:  heat treated in such a way that a minimum wood core temperature of 56 °C for 30 minutes has been achieved, or  chipped and fumigated in order to ensure freedom from live PWNs; (ii) obtained from trees other than those referred to in subparagraph (i) shall be officially tested for the presence of PWN and of Monochamus spp.; if the presence of PWN or of Monochamus spp. is confirmed the wood shall be subjected to the provisions referred to in subparagraph (i); if the presence of PWN and of Monochamus spp. is refuted, the wood may be moved under official control to a processing plant for further use as construction timber, or by way of derogation moved into areas in Portugal, other than demarcated areas under official control to approved processing plants notified to the Commission, where the wood or chips made from such wood, within the period between 1 November and 1 April, shall either:  in the case of chips, be used for industrial purposes within such an approved processing plant, or  in the case of wood:  be heat treated in such a way that a minimum wood-core temperature of 56 °C for 30 minutes has been achieved. Further movement of such heat-treated wood may be allowed when the wood is accompanied by a plant passport, or  be chipped and fumigated in order to ensure freedom from live PWNs. Further movement of such fumigated wood may be allowed when it is accompanied by a plant passport, or  be chipped and used for industrial purposes within this plant, or  be moved under official control to a plant, where the wood shall either be:  heat treated in such a way that a minimum wood core temperature of 56 °C for 30 minutes has been achieved, or  chipped and fumigated in order to ensure freedom from live pine wood nematodes, or  chipped and used for industrial purposes; (c) during the period between 2 April and 31 October, susceptible wood in the form of roundwood or sawnwood, with or without bark, including that which has not kept its natural round surface: (i) obtained from trees identified as infested by PWN, or situated in salvage areas, or showing any symptoms of poor health, shall either be:  immediately destroyed by burning under official control at appropriate places, or  immediately stripped of bark at appropriate places outside the forest before being moved under official control to storage places where the wood is treated with an appropriate insecticide or which have appropriate and approved wet storage facilities, available at least during the above period, with a view to a further movement to an industrial plant:  to be immediately chipped and used for industrial purposes, or  for immediate use as fuel within this plant, or  to be immediately heat treated in such a way that a minimum wood core temperature of 56 °C for 30 minutes has been achieved, or  to be immediately chipped and fumigated in order to ensure freedom from live PWNs; (ii) obtained from trees other than those referred to in subparagraph (i) shall be immediately stripped of bark at the place of felling or in the immediate vicinity and either be:  officially tested for the presence of PWN and of Monochamus spp.; if the presence of PWN or of Monochamus spp. is confirmed the wood shall be subjected to the provisions referred to in (i); if the presence of PWN and of Monochamus spp. is refuted, the wood may be moved under official control to a processing plant for further use as construction timber, or  moved under official control to a plant where the wood shall either be:  chipped and used for industrial purposes, or  heat treated in such a way that a minimum wood core temperature of 56 °C for 30 minutes has been achieved, or  chipped and fumigated in order to ensure freedom from live PWNs; (d) susceptible bark shall be  destroyed by burning or used as fuel at an industrial processing plant, or  heat treated in such a way that a minimum temperature of 56 °C for 30 minutes has been achieved throughout the bark, or  fumigated in order to ensure freedom from live PWNs; (e) susceptible wood in the form of waste produced at the time of felling, shall be burned at appropriate places under official control:  in the period 1 November to 1 April, within that period, or  in the period 2 April to 31 October, immediately; (f) susceptible wood, in the form of waste produced during wood processing, shall either be immediately burned at appropriate places under official control, used as fuel wood at the processing plant or fumigated in order to ensure freedom live PWNs; (g) susceptible wood, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, spacers and bearers, including that which has not kept its natural round surface, shall:  be stripped of its bark,  be free from grub holes which are larger than 3 mm across,  have a moisture content expressed as a percentage of dry matter of less than 20 % achieved at time of manufacture. (1) OJ L 4, 8.1.1993, p. 22, Directive as amended by Directive 2005/17/EC (OJ L 57, 3.3.2005, p. 23).